Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it recites “updating at least one of the Boltzmann machine weights and biases based on the selected samples and a set of training vectors” (last two lines). However, with the amendment filed 27 December 2021, the present claim no longer recites a step of selecting samples, so the term “the selected samples” is lacks antecedent basis. It cannot be determined which of the samples (the obtained set of N samples, the set of samples, or some other samples) are considered “the selected samples.” For the purposes of examination under prior art, the examiner will consider any samples as “the selected samples.”
Regarding Claims 20 and 21, they are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-21, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, KyungHyun, Tapani Raiko, and Alexander Ilin (“Parallel tempering is efficient for learning restricted Boltzmann machines,” The 2010 international joint conference on neural networks (ijcnn). IEEE, 2010; hereinafter “Cho”) in view of Martino, Luca, and Joaquín Míguez (“Generalized rejection sampling schemes and applications in signal processing,” Signal Processing 90.11 (2010): 2981-2995; hereinafter “Martino”).
Regarding Claim 16, Cho teaches a method (section VI. Experiments), comprising:
with a processor (section VI and fig. 3—the use of MATLAB and measurements of CPU time indicates a processor):
obtaining a set of N samples from an initial distribution of data, wherein N is a positive integer (section III—Gibbs sampling obtains N samples from an initial distribution);
storing a definition of a Boltzmann machine that includes a visible layer and at least one hidden layer with associated weights and biases (section III—the Restricted Boltzmann Machine has visible and hidden layers); and
updating at least one of the Boltzmann machine weights and biases based on the selected samples and a set of training vectors (section III—the learning process updates weights wij).
Cho further teaches obtaining a set of samples from the initial distribution of data by parallel tempering sampling (section IV), but does not specifically teach obtaining a set of 
All of the claimed elements were known in Cho and Martino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the rejection sampling of Martino with the obtaining a set of samples of Cho to yield the predictable result of obtaining a set of samples from the initial distribution of data by rejection sampling. One would be motivated to make this combination for the purpose of enabling efficient sampling of a broad class of probability distributions (Martino, Abstract).
Regarding Claim 20, Cho/Martino teaches determining gradients of an objective function associated with each of the weights and biases of the Boltzmann machine based on the selected samples from the initial distribution of data; and updating the Boltzmann machine weights and biases based on the gradients (Cho, section III, particularly subsection A—gradients are obtained to update the weights and biases).
Regarding Claim 21, Cho/Martino teaches wherein the gradients of the objective function are determined as (∂OML / ∂wij) = <vihj>data - <vihj>model - lwi,j, (∂OML / ∂bi) = <vi>data - <vi>model, and ∂OML / ∂dj) = <hj>data - <hj>data - <hj>model, wherein OML is an objective function, vi and hj; are visible and hidden unit values, bi and dj are biases, and wi,j is a weight (Cho, section III—the present equations are obvious variations of those taught by Cho).
Regarding Claim 23, Cho teaches an apparatus (section V, including fig. 3—the use of MATLAB and measurements of CPU time implies an apparatus), comprising:

a processor (section V, including fig. 3— the use of MATLAB and measurements of CPU time implies a processor) that is configured to:
obtain a set of samples from a distribution of data (section III—Gibbs sampling obtains N samples from an initial distribution), and
based on the obtained set of samples, update at least one of the stored biases and weights of the Boltzmann machine (section III—the learning process updates weights wij).
	Cho further teaches obtaining a set of samples from the initial distribution of data by parallel tempering sampling (section IV), but does not specifically teach obtaining the set of samples by rejection sampling. However, Martino teaches obtaining a set of samples from a distribution of data by rejection sampling (p. 2983, section 2.3).
All of the claimed elements were known in Cho and Martino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the rejection sampling of Martino with the obtaining a set of samples of Cho to yield the predictable result of a processor that is configured to: obtain a set of samples from a distribution of data by rejection sampling. One would be motivated to make this combination for the purpose of enabling efficient sampling of a broad class of probability distributions (Martino, Abstract).
Regarding Claim 24, Cho/Martino teaches wherein the distribution is a mean-field distribution, a product distribution that minimizes an α-divergence with a Gibbs state or a linear combination thereof (Martino, p. 2983, section 2.3—“The fundamental figure of merit of a rejection sampler is the acceptance rate, i.e., the mean number of accepted samples over the total number of proposed candidates”).
Regarding Claim 25, Cho/Martino teaches wherein the stored biases and weights are updated based on a gradient associated with at least one of the stored weights and biases using the obtained set of samples (Cho, section III. A).
Regarding Claim 26, Cho/Martino teaches wherein the processor receives a set of training vectors, wherein the set of samples from the distribution is obtained by rejection sampling based on the training vectors (Cho, section VI—the training dataset, such as the OptDigits data set, comprises a set of training vectors. Martino, p. 2983, section 2.3 teaches obtaining a set of samples by rejection sampling).
Regarding Claim 27, Cho/Martino teaches wherein the processor obtains the set of samples from the distribution by rejection sampling (Martino, p. 2983, section 2.3).
Regarding Claim 28, Cho/Martino teaches wherein the at least one memory stores computer-executable-instructions that cause the processor to obtain the set of samples from the distribution by rejection sampling and update at least one of the stored biases and weights of the Boltzmann machine (Cho, section III).
Regarding Claim 29, Cho/Martino does not specifically teach wherein the processor is a programmable logic device. However, the examiner takes official notice that programmable logic devices are a well-known means in the art for implementing a processor.

Claims 30, 32-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Martino, and further in view of Tang et al. (U.S. Patent 9,530,047, hereinafter “Tang”).
Regarding Claim 30, Cho teaches a method (section VI. Experiments), comprising:
with a processor (section VI and fig. 3—the use of MATLAB and measurements of CPU time indicates a processor),
receiving an initial estimate of a first probability distribution associated with a data set (section II. A);
obtaining the data set associated with the initial estimate of the first probability distribution (section II. A);
updating the initial estimate to obtain an estimated probability distribution based on the accepted samples (section II. A); and
based on the accepted samples, updating at least one stored bias or weight of a Boltzmann machine (section III—the learning process updates weights wij);
accepting samples from the data set based on parallel tempering sampling (section IV); and
based on the accepted samples, updating at least one stored bias or weight of a Boltzmann machine (section III—the learning process updates weights wij).
As noted above, Cho teaches accepting samples from the data set based on parallel tempering sampling (section IV), but does not specifically teach:
accepting samples from the data set based on rejection sampling;
classifying an input data example with the Boltzmann machine.

These claimed elements were known in Cho and Martino and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the rejection sampling of Martino with the selecting samples of Cho to yield the predictable result of accepting samples from the data set based on rejection sampling; and based on the accepted samples, updating at least one stored bias or weight of a Boltzmann machine. One would be motivated to make this combination for the purpose of enabling efficient sampling of a broad class of probability distributions (Martino, Abstract).
Cho/Martino teaches training a Boltzmann machine (Cho, section III), but does not specifically teach classifying an input data example with the Boltzmann machine. However, Tang teaches classifying an input data example with the Boltzmann machine (col. 3, lines 4-11 and col. 5, lines 38-51—a Boltzmann machine is used to recognize and classify faces in images).
All of the claimed elements were known in Cho/Martino and Tang and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classifying input data with a Boltzmann machine of Tang with the trained Boltzmann machine of Cho/Martino to yield the predictable result of classifying an input data example with the Boltzmann machine. One would be motivated to make this combination for the purpose of providing security for devices by verifying the identity of a user’s face (Tang, col. 1, lines 20-35).
Regarding Claim 32, Cho/Martino/Tang teaches determining a mean and covariance of the accepted samples, wherein one or more of the initial estimate of the first probability distribution and the estimated probability distribution is updated based on the determined mean and covariance (p. 2983, section 2.3, Rejection Sampling, pp. 2983-2984, section 3, Definitions and assumptions, and pp. 2993-2994, section 8.3, Example 3).
Regarding Claim 33, Cho/Martino/Tang teaches wherein the processor is configured to receive a scaling constant and the rejection sampling is based on the scaling constant (Martino, pp. 2992-2993, section 8.2—the constant α is a scale parameter, i.e. a scaling constant).
Regarding Claim 36, Cho/Martino/Tang teaches wherein the input data example is associated with a facial image or speech from a particular individual and the Boltzmann machine is adapted to classify the facial image or the speech from the particular individual (Tang, col. 6, lines 26-54—the input is an image of an individual’s face, and the Boltzmann machine recognizes/classifies the image as belonging to a particular individual).

Response to Arguments
The cancelation of claim 34 is accepted as overcoming the previous rejection under 35 U.S.C. 112(b). Note, however, the new rejections of claims 16 and 20-21 under 35 U.S.C. 112(b) necessitated by the amendment filed 27 December 2021.
Applicant’s arguments filed 27 December 2021 have been fully considered but they are not persuasive. The applicant argues that Martino cannot be combined with Cho because doing so would change the principle of operation of Cho, and further argues that adding Martino is improper because it solves a problem already solved by Cho. Regarding the principle of operation, the applicant asserts that the principle of operation of Cho is “using parallel tempering .
The examiner would also like to draw the applicant’s attention to Courville, Aaron, James Bergstra, and Yoshua Bengio (“A spike and slab restricted Boltzmann machine,” Proceedings of the fourteenth international conference on artificial intelligence and statistics. JMLR Workshop and Conference Proceedings, 2011), which teaches training a Boltzmann machine using rejection sampling; see section 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.